UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: D ecember 31, 2010 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (98.0%) Consumer Discretionary (11.1%) * DIRECTV Class A 21,771,607 869,340 1 Whirlpool Corp. 5,900,000 524,097 * Amazon.com Inc. 2,446,000 440,280 Sony Corp. ADR 9,950,000 355,315 Target Corp. 3,619,000 217,611 * Kohl's Corp. 3,927,700 213,431 Walt Disney Co. 5,635,000 211,369 * Bed Bath & Beyond Inc. 3,650,975 179,445 TJX Cos. Inc. 3,475,000 154,255 Mattel Inc. 4,247,800 108,022 Carnival Corp. 1,358,000 62,617 * Eastman Kodak Co. 6,000,000 32,160 Lowe's Cos. Inc. 1,000,000 25,080 Consumer Staples (0.9%) Costco Wholesale Corp. 2,950,000 213,020 Procter & Gamble Co. 510,000 32,808 Kellogg Co. 398,000 20,330 PepsiCo Inc. 139,000 9,081 Avon Products Inc. 61,500 1,787 Energy (8.2%) Noble Energy Inc. 6,300,000 542,304 Schlumberger Ltd. 5,193,500 433,657 EOG Resources Inc. 3,816,000 348,821 Peabody Energy Corp. 5,141,300 328,940 Hess Corp. 3,910,000 299,271 * Plains Exploration & Production Co. 4,000,000 128,560 Petroleo Brasileiro SA ADR Type A 2,760,000 94,309 Cenovus Energy Inc. 2,275,000 75,621 National Oilwell Varco Inc. 1,038,000 69,805 Encana Corp. 1,825,000 53,144 ConocoPhillips 675,000 45,968 Petroleo Brasileiro SA ADR 697,830 26,406 * Transocean Ltd. 250,000 17,378 * Southwestern Energy Co. 400,000 14,972 Noble Corp. 200,000 7,154 Financials (4.1%) Marsh & McLennan Cos. Inc. 18,000,000 492,120 * Berkshire Hathaway Inc. Class B 2,500,000 200,275 Discover Financial Services 10,140,800 187,909 Chubb Corp. 2,550,000 152,082 Weyerhaeuser Co. 5,436,582 102,914 Bank of New York Mellon Corp. 1,900,000 57,380 Progressive Corp. 1,500,000 29,805 Wells Fargo & Co. 600,000 18,594 Health Care (20.7%) * Amgen Inc. 22,730,500 1,247,905 ^ Novartis AG ADR 16,939,765 998,599 Eli Lilly & Co. 27,908,000 977,896 *,1 Biogen Idec Inc. 12,550,400 841,504 Medtronic Inc. 21,681,652 804,173 Roche Holding AG 5,356,400 787,653 * Boston Scientific Corp. 31,731,760 240,209 * Life Technologies Corp. 3,291,000 182,651 GlaxoSmithKline plc ADR 3,410,000 133,740 Johnson & Johnson 1,400,000 86,590 Sanofi-Aventis SA ADR 165,000 5,318 Industrials (15.1%) FedEx Corp. 12,692,470 1,180,527 CH Robinson Worldwide Inc. 8,166,000 654,832 Southwest Airlines Co. 34,521,300 448,086 Honeywell International Inc. 8,400,000 446,544 Caterpillar Inc. 4,277,600 400,640 United Parcel Service Inc. Class B 3,520,000 255,482 Union Pacific Corp. 2,434,700 225,599 Boeing Co. 3,140,000 204,916 Deere & Co. 2,438,700 202,534 *,1 Alaska Air Group Inc. 2,410,000 136,623 * AMR Corp. 15,504,550 120,780 Canadian Pacific Railway Ltd. 1,841,800 119,367 Donaldson Co. Inc. 1,600,000 93,248 Expeditors International of Washington Inc. 1,040,000 56,784 Granite Construction Inc. 1,500,000 41,145 Pall Corp. 205,000 10,164 Norfolk Southern Corp. 53,100 3,336 Rockwell Automation Inc. 25,000 1,793 Information Technology (30.9%) Oracle Corp. 35,930,800 1,124,634 Texas Instruments Inc. 33,216,900 1,079,549 * Google Inc. Class A 1,789,300 1,062,790 *,1 Intuit Inc. 17,141,400 845,071 Microsoft Corp. 28,090,000 784,273 * Adobe Systems Inc. 24,219,448 745,475 QUALCOMM Inc. 9,901,500 490,025 * EMC Corp. 17,796,800 407,547 Hewlett-Packard Co. 7,950,000 334,695 Telefonaktiebolaget LM Ericsson ADR 26,014,000 299,941 Intel Corp. 13,900,000 292,317 Corning Inc. 14,885,900 287,596 * NVIDIA Corp. 15,380,000 236,852 * Symantec Corp. 12,009,200 201,034 Accenture plc Class A 4,136,200 200,564 * Micron Technology Inc. 20,000,000 160,400 Applied Materials Inc. 10,081,200 141,641 1 Plantronics Inc. 3,701,500 137,770 ASML Holding NV ADR 3,372,500 129,302 * Motorola Inc. 12,870,000 116,731 KLA-Tencor Corp. 2,975,000 114,954 * Rambus Inc. 2,500,000 51,200 Activision Blizzard Inc. 3,650,000 45,406 * eBay Inc. 1,300,000 36,179 * Cisco Systems Inc. 1,725,000 34,897 * Entegris Inc. 2,583,472 19,298 * Yahoo! Inc. 1,000,000 16,630 * Dell Inc. 1,000,000 13,550 * Apple Inc. 40,000 12,902 Altera Corp. 300,000 10,674 Materials (6.8%) Potash Corp. of Saskatchewan Inc. 6,900,000 1,068,327 Monsanto Co. 10,292,360 716,760 Domtar Corp. 1,023,560 77,709 Freeport-McMoRan Copper & Gold Inc. 600,000 72,054 Vulcan Materials Co. 1,600,000 70,976 Praxair Inc. 600,000 57,282 Telecommunication Services (0.1%) * Sprint Nextel Corp. 10,530,000 44,542 Utilities (0.1%) * AES Corp. 1,922,600 23,417 NextEra Energy Inc. 179,440 9,329 Total Common Stocks (Cost $19,941,233) Market Value Coupon Shares ($000) Temporary Cash Investment (2.2%) Money Market Fund (2.2%) 2,3 Vanguard Market Liquidity Fund (Cost 0.211% 685,727,880 685,728 Total Investments (100.2%) (Cost $20,626,961) Other Assets and Liabilities-Net (-0.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,423,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Includes $5,612,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an PRIMECAP Fund independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 29,092,715 787,653  Temporary Cash Investments 685,728   Total 29,778,443 787,653  D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: PRIMECAP Fund Current Period Transactions Proceeds Sept. 30, 2010 from Dec. 31, 2010 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alaska Air Group Inc. 122,982    136,623 Biogen Idec Inc. 704,329    841,504 Intuit Inc. 750,965    845,071 Plantronics Inc. 125,037   185 137,770 Whirlpool Corp. 477,664   2,537 524,097 2,180,977 2,722 2,485,065 E. At December 31, 2010, the cost of investment securities for tax purposes was $20,626,961,000. Net unrealized appreciation of investment securities for tax purposes was $9,939,135,000, consisting of unrealized gains of $11,887,813,000 on securities that had risen in value since their purchase and $1,948,678,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement Income Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Funds (21.2%) Vanguard Total Stock Market Index Fund Investor Shares 26,257,551 828,688 Vanguard Total Stock Market ETF 200,000 12,986 International Stock Fund (8.8%) Vanguard Total International Stock Index Fund Investor Shares 22,217,104 350,142 Bond Funds (65.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 170,633,567 1,791,652 Vanguard Inflation-Protected Securities Fund Investor Shares 60,647,913 788,423 Money Market Funds (5.0%) Vanguard Prime Money Market Fund Investor Shares 194,174,596 194,175 1 Vanguard Market Liquidity Fund, 0.211% 2,690,310 2,690 Total Investment Companies (Cost $3,748,364) Total Investments (100.2%) (Cost $3,748,364) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate s hown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $3,748,364,000. Net unrealized appreciation of investment securities for tax purposes was $220,392,000, consisting of unrealized gains of $221,194,000 on securities that had risen in value since their purchase and $802,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2005 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (100.3%) U.S. Stock Funds (24.4%) Vanguard Total Stock Market Index Fund Investor Shares 16,822,101 530,906 Vanguard Total Stock Market ETF 100,000 6,493 International Stock Fund (10.2%) Vanguard Total International Stock Index Fund Investor Shares 14,233,074 224,313 Bond Funds (61.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 92,228,526 968,400 Vanguard Inflation-Protected Securities Fund Investor Shares 30,303,032 393,939 Money Market Funds (3.8%) Vanguard Prime Money Market Fund Investor Shares 82,446,403 82,446 1 Vanguard Market Liquidity Fund, 0.211% 939,840 940 Total Investments (100.3%) (Cost $2,065,333) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $2,065,333,000. Net unrealized appreciation of investment securities for tax purposes was $142,104,000, consisting of unrealized gains of $142,137,000 on securities that had risen in value since their purchase and $33,000 in unrealized losses on securities that had fallen in value since their purchase. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Vanguard Target Retirement 2010 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (100.3%) U.S. Stock Funds (35.0%) Vanguard Total Stock Market Index Fund Investor Shares 49,533,511 1,563,278 Vanguard Total Stock Market ETF 200,000 12,986 International Stock Fund (14.0%) Vanguard Total International Stock Index Fund Investor Shares 40,127,373 632,407 Bond Funds (51.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 173,873,878 1,825,676 Vanguard Inflation-Protected Securities Fund Investor Shares 36,552,054 475,176 Money Market Funds (0.3%) Vanguard Prime Money Market Fund Investor Shares 12,571,773 12,572 1 Vanguard Market Liquidity Fund, 0.211% 2,782,684 2,783 Total Investment Companies (Cost $4,329,800) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $4,329,800,000. Net unrealized appreciation of investment securities for tax purposes was $195,078,000, consisting of unrealized gains of $196,764,000 on securities that had risen in value since their purchase and $1,686,000 in unrealized losses on securities that had fallen in value since their purchase. Target Retirement 2010 Fund Vanguard Target Retirement 2015 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (100.2%) U.S. Stock Funds (42.2%) Vanguard Total Stock Market Index Fund Investor Shares 176,953,745 5,584,660 Vanguard Total Stock Market ETF 800,000 51,944 International Stock Fund (16.9%) Vanguard Total International Stock Index Fund Investor Shares 142,917,108 2,252,374 Bond Funds (41.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 512,322,624 5,379,387 Vanguard Inflation-Protected Securities Fund Investor Shares 8,792,743 114,306 Total Investment Companies (Cost $12,502,122) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $7,129) 7,128,527 7,129 Total Investments (100.3%) (Cost $12,509,251) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $12,509,251,000. Net unrealized appreciation of investment securities for tax purposes was $880,549,000, consisting of unrealized gains of $886,625,000 on securities that had risen in value since their purchase and $6,076,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2020 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Funds (47.3%) Vanguard Total Stock Market Index Fund Investor Shares 149,571,155 4,720,466 Vanguard Total Stock Market ETF 700,000 45,451 International Stock Fund (19.2%) Vanguard Total International Stock Index Fund Investor Shares 122,889,219 1,936,734 Bond Fund (33.6%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 321,844,878 3,379,371 Total Investment Companies (Cost $9,382,326) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $10,209) 10,208,723 10,209 Total Investments (100.2%) (Cost $9,392,535) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $9,392,535,000. Net unrealized appreciation of investment securities for tax purposes was $699,696,000, consisting of unrealized gains of $705,407,000 on securities that had risen in value since their purchase and $5,711,000 in unrealized losses on securities that had fallen in value since their purchase. Target Retirement 2020 Fund Vanguard Target Retirement 2025 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Funds (53.3%) Vanguard Total Stock Market Index Fund Investor Shares 250,505,277 7,905,947 Vanguard Total Stock Market ETF 1,200,000 77,916 International Stock Fund (20.8%) Vanguard Total International Stock Index Fund Investor Shares 197,936,883 3,119,485 Bond Fund (26.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 371,174,748 3,897,335 Total Investment Companies (Cost $13,852,720) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $13,493) 13,493,032 13,493 Total Investments (100.2%) (Cost $13,866,213) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $13,866,213,000. Net unrealized appreciation of investment securities for tax purposes was $1,147,963,000, consisting of unrealized gains of $1,156,428,000 on securities that had risen in value since their purchase and $8,465,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2030 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (57.7%) Vanguard Total Stock Market Index Fund Investor Shares 135,993,547 4,291,956 Vanguard Total Stock Market ETF 600,000 38,958 International Stock Fund (23.9%) Vanguard Total International Stock Index Fund Investor Shares 113,551,373 1,789,570 Bond Fund (18.4%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 131,723,524 1,383,097 Total Investment Companies (Cost $6,829,679) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $9,503) 9,502,937 9,503 Total Investments (100.1%) (Cost $6,839,182) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $6,839,182,000. Net unrealized appreciation of investment securities for tax purposes was $673,902,000, consisting of unrealized gains of $678,675,000 on securities that had risen in value since their purchase and $4,773,000 in unrealized losses on securities that had fallen in value since their purchase. Target Retirement 2030 Fund Vanguard Target Retirement 2035 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (63.8%) Vanguard Total Stock Market Index Fund Investor Shares 207,477,022 6,547,975 Vanguard Total Stock Market ETF 900,000 58,437 International Stock Fund (25.3%) Vanguard Total International Stock Index Fund Investor Shares 166,009,578 2,616,311 Bond Fund (10.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 107,271,586 1,126,352 Total Investment Companies (Cost $9,430,856) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $11,190) 11,190,000 11,190 Total Investments (100.1%) (Cost $9,442,046) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $9,442,046,000. Net unrealized appreciation of investment securities for tax purposes was $918,219,000, consisting of unrealized gains of $925,084,000 on securities that had risen in value since their purchase and $6,865,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2040 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Funds (63.0%) Vanguard Total Stock Market Index Fund Investor Shares 89,142,637 2,813,342 Vanguard Total Stock Market ETF 300,000 19,479 International Stock Fund (26.8%) Vanguard Total International Stock Index Fund Investor Shares 76,625,193 1,207,613 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 43,284,087 454,483 Total Investment Companies (Cost $4,010,913) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $10,201) 10,201,434 10,201 Total Investments (100.1%) (Cost $4,021,114) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $4,021,114,000. Net unrealized appreciation of investment securities for tax purposes was $484,004,000, consisting of unrealized gains of $486,194,000 on securities that had risen in value since their purchase and $2,190,000 in unrealized losses on securities that had fallen in value since their purchase. Target Retirement 2040 Fund Vanguard Target Retirement 2045 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Funds (64.2%) Vanguard Total Stock Market Index Fund Investor Shares 113,047,116 3,567,767 Vanguard Total Stock Market ETF 500,000 32,465 International Stock Fund (25.6%) Vanguard Total International Stock Index Fund Investor Shares 91,028,453 1,434,608 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 54,055,136 567,579 Total Investment Companies (Cost $5,073,168) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $11,065) 11,064,764 11,065 Total Investments (100.1%) (Cost $5,084,233) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). C. At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. At December 31, 2010, the cost of investment securities for tax purposes was $5,084,233,000. Net unrealized appreciation of investment securities for tax purposes was $529,251,000, consisting of unrealized gains of $532,993,000 on securities that had risen in value since their purchase and $3,742,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2050 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (99.7%) U.S. Stock Funds (63.4%) Vanguard Total Stock Market Index Fund Investor Shares 35,963,826 1,135,018 Vanguard Total Stock Market ETF 200,000 12,986 International Stock Fund (26.2%) Vanguard Total International Stock Index Fund Investor Shares 30,033,072 473,321 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 17,461,010 183,341 Total Investment Companies (Cost $1,593,097) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $6,551) 6,550,515 6,551 Total Investments (100.1%) (Cost $1,599,648) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. ETFs are valued at the latest quoted sales prices or official closing prices taken from their primary market or, if not traded on the valuation date, at the mean of the latest quoted bid and asked prices. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $1,599,648,000. Net unrealized appreciation of investment securities for tax purposes was $211,569,000, consisting of unrealized gains of $212,986,000 on securities that had risen in value since their purchase and $1,417,000 in unrealized losses on securities that had fallen in value since their purchase. Target Retirement 2050 Fund Vanguard Target Retirement 2055 Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Investment Companies (98.8%) U.S. Stock Fund (62.0%) Vanguard Total Stock Market Index Fund Investor Shares 392,826 12,397 International Stock Fund (26.8%) Vanguard Total International Stock Index Fund Investor Shares 339,454 5,350 Bond Fund (10.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 189,794 1,993 Total Investment Companies (Cost $19,072) Temporary Cash Investment (0.6%) Money Market Fund (0.6%) 1 Vanguard Market Liquidity Fund, 0.211% (Cost $116) 115,646 116 Total Investments (99.4%) (Cost $19,188) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2010, the cost of investment securities for tax purposes was $19,188,000. Net unrealized appreciation of investment securities for tax purposes was $668,000, consisting of unrealized gains of $699,000 on securities that had risen in value since their purchase and $31,000 in unrealized losses on securities that had fallen in value since their purchase. Target Retirement 2055 Fund Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDCHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 17, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDCHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 17, 2011 VANGUARD CHESTER FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 17, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
